The opinion of the Court was delivered, by
Lewis, J.
In Pennsylvania a warrant and survey, attended with payment of the purchase-money, is to be considered, as against all but the Commonwealth, in the same light as the legal estate in England, and is not to be distinguished, as to the mode of conveying, entailing, and barring entails, from estates strictly legal: Burkart v. Bucher, 2 Binn. 355; Duer v. Boyd, 1 Ser. & R. 203; Caines v. Grant, 5 Binn. 120; Maclay v. Work, Id. 158. A patent is only prima facie evidence of title: 4 Binn. 213; 2 Binn. 12. The patentee is a trustee for the right owner: 1 Ser. & R. 203. It has been the custom to suffer the validity of a patent to be contested, and the question generally is, not who has got the patent, but who was entitled to it, on principles of law and equity, at the time it was issued: 5 Binn. 157. The recitals in a patent are evidence against one who relies on possession alone and shows no title: Whitmore v. Napier, 4 Ser. & R. 290; Downing v. Gallagher, 2 Ser. & R. 455. They are also evidence against one who claims under improvement or other rights arising subsequently to the date of the patent: Diggs v. Downing, 4 Ser. & R. 348; Ross v. Marcy, 2 Penn. Law Jour. 76. But it is well settled that recitals in a patent are not evidence against one holding by settlement, or other right, originating prior to the date of the patent: Penrose v. Griffith, 4 Binn. 221; Bell v. Wetherell, 2 Ser. & R. 350; Stewart v. Butler, Id. 382; S. P. 3 Binn. 175; 4 Y. 262.
If the recitals in a patent are not evidence at all against one who derives title under the-Commonwealth prior to its date, it is difficult to understand how those recitals can be relied upon as conclusive against such a title. If the warrant, survey, and payment of the purchase-money constitute the legal title, it is impossible to comprehend how the Commonwealth can, by any act whatever, after she has parted with that title, prejudice, much less extinguish it. And when the patent itself bears on its face the evidence that the land had been previously sold to another (the warrantee), it is repugnant to the principles which regulate the rights and duties of vendees to hold that the latter are discharged from the duty *41of seeing, at their peril, that the title has been regularly conveyed from the warrantee to the patentee. On the contrary, it was held, at an early period, that the purchaser under a deed reciting a patent, is bound to take notice of the title referred to in the patent: Burkart v. Bucher, 2 Binn. 455. And.it has been repeatedly decided that it is not the law of Pennsylvania that by obtaining a patent, and selling to a purchaser for a valuable consideration, without notice, all inquiry as to adverse claims, founded on equities arising previous to the patent, is precluded: Gonzalus v. Hoover, 6 Ser. & R. 118; Urket v. Coryell, 5 W. & Ser. 60; Burkart v. Bucher, 2 Binn. 455.
In the case last cited, the patent was granted in fee simple to one who held only an estate tail under a will. There was also a sheriff’s sale of the title of the patentee. In these particulars the case resembles the one now before us. It is clear that it can make no difference whether the title papers, deducing the right from the warrantee, are referred to in particular or in general terms. In either case the purchaser under the patent is bound to take notice of the .chain of conveyances which authorize the Commonwealth to grant her remaining title to the patentee.
In this case the purchaser of the title of Barbara Evieh was bound to take notice of the conveyances referred to in the patent, as vesting in her -the title previously granted by the Commonwealth to Henry Fox. The purchaser necessarily claims under those conveyances, and holds only such title as, upon the face of them, appears to have been vested in Barbara Evich. As this was but a life estate, the plaintiff below, who is entitled in remainder, was properly permitted to recover.
This view of the case renders it unnecessary to consider the errors assigned, as they are not material to a correct decision upon the rights of the parties. The plaintiff in error sustained no injury by means of the matters therein set forth.
Judgment affirmed.